Citation Nr: 0334396	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
which the RO denied service connection for peripheral 
neuropathy claimed to be the result of exposure to 
herbicides.  Service connection was also denied for a 
cervical spine disability.  By a decision dated in April 
2003, the RO granted service connection for the cervical 
spine condition diagnosed as chronic pain syndrome of the 
neck and upper back with degenerative joint disease.  
Consequently, that issue is not before the Board.

The Board notes that at the February 2002 hearing before a 
Decision Review Officer, the veteran's representative raised 
the issue of service connection for heart disease.  It is not 
apparent from the claims file that any further action was 
taken on this issue.  Therefore, the matter is referred to 
the RO for appropriate disposition.  


REMAND

The veteran contends that the present peripheral neuropathy 
is related to his exposure to herbicides while working as a 
pipeline specialist in the jungle in the Republic of Vietnam.  

In a September 2000 VA Form 21-4138 the veteran reported that 
he had been treated for his neuropathy since 1994 at the VAMC 
Minneapolis, Minnesota.  Although the claims file includes VA 
treatment records from January 1991 to December 1997, from 
June 1999 to March 2001, and from July 2002 to October 2002, 
it does not indicate that VA treatment records for the 
interim periods were obtained or requested.  Considering that 
VA medical records are deemed to be constructively of record 
in proceedings before the Board, the RO should ensure that 
all VA records of treatment of the veteran's peripheral 
neuropathy from 1994 to the present are associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
particular, the Board notes that while an electromyogram 
(EMG) conducted in March 2001 is referenced in the April 2003 
VA examination, a report of that EMG does not appear to be 
included in the claims file.

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  On this point, 
the Board observes that the RO notified the veteran that to 
complete his claim he must include medical evidence showing a 
reasonable possibility that the claimed disability was caused 
by injury or disease that began in service.  In March 2001 
the RO notified the veteran that the VCAA allowed the RO to 
help the veteran substantiate the claim.  This letter asked 
the veteran to provide medical evidence establishing a link 
or relationship between hypertension and/or cardiac 
arrhythmias and Agent Orange exposure.  The letter advised 
the veteran of the regulations applicable to establishing 
presumptive service connection to include for acute and 
subacute peripheral neuropathy.  The letter indicated that 
the veteran should submit the information preferably within 
60 days and that evidence received after a year would be 
considered a new claim.  

A United States Court of Appeals for the Federal Circuit 
Court decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In particular, the RO should 
ensure that the veteran is notified of the 
evidentiary production obligations under 
the VCAA as they apply to his case.  

2.  The RO should obtain all VA records 
of treatment for the veteran's peripheral 
neuropathy from 1994 to the present.  
This should include obtaining any report 
of an EMG conducted in March 2001.  

3.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

